ASSIGNMENT AND ACCEPTANCE

[Date]

Reference is made to the Amended And Restated Loan And Security Agreement dated
to be effective as of September      , 2005 (as amended or supplemented from
time to time, the ALOAN AGREEMENT”), by and among MARTEK BIOSCIENCES
CORPORATION, a Delaware corporation (“BORROWER”), and MANUFACTURERS AND TRADERS
TRUST COMPANY, as ADMINISTRATIVE AGENT, and the LENDERS party thereto.
Capitalized terms which are defined in the LOAN AGREEMENT and which are used
herein without definition shall have the same meanings herein as in the LOAN
AGREEMENT.

     (“ASSIGNOR”) and      (“ASSIGNEE”) agree as follows:

1. The ASSIGNOR hereby sells and assigns to the ASSIGNEE, and the ASSIGNEE
hereby purchases and assumes from the ASSIGNOR, as of the EFFECTIVE DATE (as
defined below), a      % interest (the “ASSIGNED INTEREST”) in and to the LOAN
(“LOAN”) which is held by the ASSIGNOR and in and to all of the ASSIGNOR=S
interests, rights and obligations under the LOAN AGREEMENT and other CREDIT
DOCUMENTS with respect to the LOAN and the ASSIGNOR thereby retains      % of
its interest therein (the “RETAINED INTEREST”) in the LOAN. This Assignment And
Acceptance is intended to be a “LENDER ASSIGNMENT.”

2. The ASSIGNOR: (a) represents that, as of the date hereof, (i) its COMMITMENT
PERCENTAGE for the LOAN (without giving effect to assignments thereof which have
not yet become effective) under the LOAN AGREEMENT and (ii) the outstanding
unpaid principal balance of the LOAN (unreduced by any assignments thereof which
have not yet become effective) under the LOAN AGREEMENT are each set forth in
Section 2 of Schedule I hereto; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the LOAN AGREEMENT or any other
CREDIT DOCUMENT or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the LOAN AGREEMENT or of the other CREDIT
DOCUMENTS or any other instrument or document furnished pursuant thereto, other
than that the ASSIGNOR is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the BORROWER or the performance or
observance by the BORROWER of any of the OBLIGATIONS; and (d) attaches the NOTE
presently held by the ASSIGNOR and requests that the ADMINISTRATIVE AGENT and
the BORROWER arrange for the exchange of such NOTE for replacement NOTES payable
to each of the ASSIGNOR and the ASSIGNEE in accordance with the procedures set
forth in the LOAN AGREEMENT, in the following amounts:

          Promissory Note     Payable To The Order Of   Principal Amount Of Note
ASSIGNOR
  $    
 
       
ASSIGNEE
  $    
 
       

3. The ASSIGNEE: (a) represents and warrants that it is legally authorized to
enter into this Assignment And Acceptance; (b) confirms that it has received a
copy of the LOAN AGREEMENT, together with copies of the most recent financial
statements delivered pursuant to the requirements of the LOAN AGREEMENT and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment And Acceptance;
(c) agrees that it will, independently and without reliance upon the ASSIGNOR or
any other LENDER or the ADMINISTRATIVE AGENT and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action in connection with the LOAN or
any of the CREDIT DOCUMENTS; (d) confirms that it is an ELIGIBLE ASSIGNEE; (e)
appoints and authorizes the ADMINISTRATIVE AGENT to take such action as
ADMINISTRATIVE AGENT on its behalf and to exercise such powers pursuant to the
CREDIT DOCUMENTS as are delegated to the ADMINISTRATIVE AGENT by the terms
thereof, together with such powers as are reasonably incidental thereto;
(f) agrees that it will perform all the obligations which by the terms of the
LOAN AGREEMENT and the other CREDIT DOCUMENTS are required to be performed by it
as a LENDER; and (g) agrees that it will keep confidential all non-public
information with respect to the BORROWER obtained pursuant to the CREDIT
DOCUMENTS in accordance with the provisions of the LOAN AGREEMENT.

4. The effective date for this Assignment and Acceptance shall be as set forth
in Section 1 of Schedule I hereto (the “EFFECTIVE DATE”). Following the
execution of this Assignment And Acceptance, it will be delivered to the
ADMINISTRATIVE AGENT for consent thereby and acceptance and recording in the
REGISTER.

5. Upon such consents, acceptance and recording from and after the EFFECTIVE
DATE, (i) the ASSIGNEE shall be deemed to be a party to the LOAN AGREEMENT and
the other CREDIT DOCUMENTS to which LENDERS are parties and to the extent
provided in this Assignment And Acceptance, have the rights and obligations of a
LENDER, and (ii) the ASSIGNOR shall, to the extent provided in this Assignment
And Acceptance and the LOAN AGREEMENT, relinquish its rights and be released
from its obligations under the LOAN AGREEMENT and the other CREDIT DOCUMENTS.

6. Upon such consents, acceptance and recording, from and after the EFFECTIVE
DATE, the ADMINISTRATIVE AGENT shall forward all payments in respect of the
interests assigned hereby (including payments of principal, interest, fees and
other amounts) directly to the ASSIGNEE. The ASSIGNOR and ASSIGNEE shall make
all appropriate adjustments in payments for periods prior to the EFFECTIVE DATE
or with respect to the making of this assignment directly between themselves.

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT UNDER SEAL
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MARYLAND, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

ASSIGNOR:

     

                         
      By:

  —(SEAL)          Name: _________________
         Title: _________________

Commitment Percentage:
    — %                
Commitment Amount:
  $ —                  

ASSIGNEE:

     

                 
   By:

  —(SEAL)       Name: _________________
      Title: _________________

Commitment Percentage:
    — %        
Commitment Amount:
  $ —          

1

Consented to and Accepted:

ADMINISTRATIVE AGENT:

MANUFACTURERS AND TRADERS TRUST COMPANY

By:      (SEAL)
Name:      
Title:      

BORROWER:

MARTEK BIOSCIENCES CORPORATION

By:      (SEAL)
Name:      
Title:      

Schedule I
to
Assignment And Acceptance

1. Effective Date      

2. Assignor’s Interest Prior to Assignment

(a) Commitment Percentage

of Assignor      %

(b) Commitment Amount

of Assignor $     

3. Assigned Interest (from paragraph 1

of Assignment And Acceptance)      %

4. Assignee’s Extensions of Credit After Effective Date

(a) Commitment Percentage      %

Acquired by Assignee

(b) Commitment Amount Acquired By Assignee

(line 2(b) multiplied by line 3) $     

5. Retained Interest of Assignor after Effective Date

(a) Commitment Percentage

     
Retained by Assignor (from Paragraph 1
of Assignment And Acceptance)
 
     %

(d) Commitment Amount Retained by Assignor

(line 2(b) multiplied by line 5(a)) $     

2